EXAMINER'S AMENDMENT
This action is in response to the amendment and remarks received on October 6, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.1  A new title is required that is clearly indicative of the invention to which the claims are directed.   Authorization for this examiner’s amendment was given in an interview with Jeremy M. Jay (Reg. No. 33,587) on November 3, 2021.
The TITLE amendment is: TOOL DEVICE - -WITH MODULE ATTACHMENTS- -.

Reasons for Allowance

Claims 3-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 3-11: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed tool device lock comprising a first projection and a bolt arranged an insertion part of a first module, the first module rotable about an insertion axis within a receptacle of a second module having a second projection and a bolt slot; the bolt configured to communicate with the bolt slot in a locking position and where the bolt is disengaged from the bolt slot in an unlocked position; and wherein the bolt moves radially outward relative to an insertion axis of the first module within a second module during transition of the tool device from an unlocking position to the locking position to prevent detachment of the second module 
The following is an examiner’s statement of reasons for allowance of claims 13-15 and 17-20: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed tool device lock comprising a first projection arranged an insertion part of a first module, the first module rotable about an insertion axis within a receptacle of a second module having a second projection; and a safety device having blocking elements configured as claimed, for the purpose of providing a quick lock and release of tool device modules.
The prior art is found to disclose tool lock devices for modules that fit within another module; however, such locks are not found to disclose a protrusion (e.g. bolt) that functions outwardly as claimed to define a locked position.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

November 3, 2021


    
        
            
        
            
        
            
    

    
        1 MPEP 606